Bboyies, O. J.
1. While the license of a practitioner of medicine is rendered invalid where he fails to pay his professional tax, nevertheless, until a nulla bona has been entered by the proper authority upon an execution issued against such practitioner for such tax, one licensed as a physician may charge for his services rendered and collect the charges. See, in this connection, Williams v. Ivey, 177 Ga. 77 (169 S. E. 366). In that case the ruling was in regard to a practitioner of law, but the principle there decided applies equally to a practitioner of medicine; and the decision is controlling in this case, as it does not appear, so far as the present record discloses, that an entry of nulla bona had been made upon the execution issued against the plaintiff for the collection of his unpaid professional taxes. This ruling is not in conflict with the decision in Coyle v. Campbell, 10 Ga. 570, for in that case Coyle never had a license to practice medicine. And if the present ruling is in conflict with any holding in Brown v. Glass, 46 Ga. App. 323 (167 S. E. 722), this court is bound to follow the decision of the Supreme Court in Williams v. Ivey, supra, upon which the instant ruling is based.
*293Decided June 26, 1934.
W. O. Little, Krauss <& Strong, for plaintiff.
A. A. Nathan, G. B. Cowart, for defendant.
2. This was a suit by a physician to collect for professional services rendered the wife of the defendant. As recited in the bill of exceptions, the defendant admitted in open court that the plaintiff had been duly licensed to practice medicine in Georgia, that he had rendered the services sued for, that his charges were reasonable, and that the sole issue in the case was whether the plaintiff could collect his charges for services rendered in 1932, when he had failed to pay his professional taxes for the years 1930, 1931, and 1932, the taxes for the three years being paid on April 29, 1933, which was subsequent to the filing of this suit. Under the foregoing admissions and the ruling in the preceding paragraph, the plaintiff was entitled to a verdict in his favor, and the court erred in awarding a nonsuit.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.